DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
2. 	This action is in reply to the responsive to communication(s) filed on 10/20/2021.
3. 	Claims 1-20 are currently pending and are rejected for the reasons set forth below.

Information Disclosure Statement
4.        The Information Disclosure Statements (IDS) filed on 10/20/2021 has been considered. Initialed copies of the Form 1449 are enclosed herewith.

Claim Rejections - 35 USC § 101
5.        35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Note: Examiner points Applicant to the January 2019 and October 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).




6.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

7. 	Analysis: 
	Statutory Category?: (is the claim(s) directed to a process, machine, manufacture or composition of matter?) - YES: In the instant case, claims 1-7 are directed to a method (i.e., process), claims 8-14 are directed to a one or more non-transitory computer-readable media (i.e., machine), and claims 15-20 are directed to an exchange computer system (i.e., machine).
Regarding independent claim 1:
Step 2A - Prong 1: Judicial Exception Recited?: (is the claim(s) recited a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon) – YES: Independent claim 1 recites the at least following limitations of “receiving, … data indicating a pending spot market transaction for a respective instrument of the plurality of instruments; accessing, …, for each instrument of the plurality of instruments, using a respective thread of a plurality of threads, data identifying a limit associated with spot trading in each instrument; determining, … using the respective thread for the respective instrument, whether completion of the pending spot market transaction would exceed the limit for the respective instrument; as a result of determining that the limit would be exceeded, identifying one or more futures transactions that will create a futures position corresponding to the limit; as a result of determining that the limit would be exceeded, generating and transmitting one or more orders associated with the identified one or more futures transactions; determining, …, that the transmitted one or more orders have created the futures position; and as a result of determining that the transmitted one or more orders have created the futures position, transmitting, …, data to … authorizing completion of the pending spot market transaction.” These recited limitations, as drafted, under its broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas as they cover performance of the limitations in fundamental economic practices and/or commercial interactions (including financial transactions, trading strategies, sales activities, etc.), namely distributing operations for a plurality of instruments using data threading for authorizing completion of various market transactions. Accordingly, the claim recites an abstract idea. 
Step 2A - Prong 2: Integrated into a Practical Application?: (is the claim(s) recited additional elements that integrate the exception into a practical application of the exception) - NO: This judicial exception is not integrated into a practical application. In particular, independent claim 1 further to the abstract idea includes additional elements of “an exchange computer system” and “a spot trading computer system”. However, the additional elements recite generic computer components such as a computer, computing devices, a server, and/or software programing that are recited a high-level of generality that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself. Accordingly, the additional elements evaluated individually and in combination do not integrate the abstract idea into a practical application because they comprise or include limitations that are not indicative of integration into a practical application such as adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- See MPEP 2106.05(f). 
Furthermore, the additional claim limitations of “receiving data … generating and transmitting one or more orders … transmitting data …” merely recite additional steps that amount to no more than mere data gathering that the courts have found to be insignificant extra-solution activity. See, e.g., MPEP 2106.05(g) (citing obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc., 654 F. 3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed.Cir. 2011); Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price, OIP Technologies, 788 F.3d at 1363, 115 USPQ2d at 1092-9 ). The claim is directed to an abstract idea.
Step 2B: Claim provides an Inventive Concept?: (is the claim(s) recited additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception) - NO: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “an exchange computer system” and “a spot trading computer system” evaluated individually and in combination do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, or are not more than merely using a computer as a tool to perform an abstract idea. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general-purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more - See MPEP 2106.05(f)(2).
Also, the additional claim limitations of ““receiving data … generating and transmitting one or more orders … transmitting data …” fail to amount to significantly more than the judicial exception because the courts have found mere data gathering to be well-understood, routine, and conventional activity. See, e.g., MPEP 2106.05(d) (citing Receiving or transmitting data over a network (Symantec, TLI Communications, OIP Techs, buySafe), Storing and retrieving information in memory (Versata Dev. Group, Inc., OIP), Presenting offers and gathering statistics (OIP Techs)). None of the additional elements taken individually or when taken as an ordered combination amount to significantly more than the abstract idea. Accordingly, the claim is patent-ineligible. 
Regarding independent claim 8:
Step 2A - Prong 1: Judicial Exception Recited?: (is the claim(s) recited a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon) – YES: Independent claim 8 recites the at least following limitations of “receiving, … data indicating a pending spot market transaction for a respective instrument of the plurality of instruments; accessing, …, for each instrument of the plurality of instruments, using a respective thread of a plurality of threads, data identifying a limit associated with spot trading in each instrument; determining, … using the respective thread for the respective instrument, whether completion of the pending spot market transaction would exceed the limit for the respective instrument; as a result of determining that the limit would be exceeded, identifying one or more futures transactions that will create a futures position corresponding to the limit; as a result of determining that the limit would be exceeded, generating and transmitting one or more orders associated with the identified one or more futures transactions; determining, …, that the transmitted one or more orders have created the futures position; and as a result of determining that the transmitted one or more orders have created the futures position, transmitting, …, data to … authorizing completion of the pending spot market transaction.” These recited limitations, as drafted, under its broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas as they cover performance of the limitations in fundamental economic practices and/or commercial interactions (including financial transactions, trading strategies, sales activities, etc.), namely distributing operations for a plurality of instruments using data threading for authorizing completion of various market transactions. Accordingly, the claim recites an abstract idea. 
Step 2A - Prong 2: Integrated into a Practical Application?: (is the claim(s) recited additional elements that integrate the exception into a practical application of the exception) - NO: This judicial exception is not integrated into a practical application. In particular, independent claim 8 further to the abstract idea includes additional elements of “an exchange computer system” and “a spot trading computer system”. However, the additional elements recite generic computer components such as a computer, computing devices, a server, and/or software programing that are recited a high-level of generality that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself. Accordingly, the additional elements evaluated individually and in combination do not integrate the abstract idea into a practical application because they comprise or include limitations that are not indicative of integration into a practical application such as adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- See MPEP 2106.05(f). 
Furthermore, the additional claim limitations of “receiving data … generating and transmitting one or more orders … transmitting data …” merely recite additional steps that amount to no more than mere data gathering that the courts have found to be insignificant extra-solution activity. See, e.g., MPEP 2106.05(g) (citing obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc., 654 F. 3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed.Cir. 2011); Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price, OIP Technologies, 788 F.3d at 1363, 115 USPQ2d at 1092-9 ). The claim is directed to an abstract idea.
Step 2B: Claim provides an Inventive Concept?: (is the claim(s) recited additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception) - NO: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “an exchange computer system” and “a spot trading computer system” evaluated individually and in combination do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, or are not more than merely using a computer as a tool to perform an abstract idea. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general-purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more - See MPEP 2106.05(f)(2).
Also, the additional claim limitations of ““receiving data … generating and transmitting one or more orders … transmitting data …” fail to amount to significantly more than the judicial exception because the courts have found mere data gathering to be well-understood, routine, and conventional activity. See, e.g., MPEP 2106.05(d) (citing Receiving or transmitting data over a network (Symantec, TLI Communications, OIP Techs, buySafe), Storing and retrieving information in memory (Versata Dev. Group, Inc., OIP), Presenting offers and gathering statistics (OIP Techs)). None of the additional elements taken individually or when taken as an ordered combination amount to significantly more than the abstract idea. Accordingly, the claim is patent-ineligible. 
Regarding independent claim 15:
Step 2A - Prong 1: Judicial Exception Recited?: (is the claim(s) recited a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon) – YES: Independent claim 15 recites the at least following limitations of “receiving, … data indicating a pending spot market transaction for a respective instrument of the plurality of instruments; accessing, …, for each instrument of the plurality of instruments, using a respective thread of a plurality of threads, data identifying a limit associated with spot trading in each instrument; determining, … using the respective thread for the respective instrument, whether completion of the pending spot market transaction would exceed the limit for the respective instrument; as a result of determining that the limit would be exceeded, identifying one or more futures transactions that will create a futures position corresponding to the limit; as a result of determining that the limit would be exceeded, generating and transmitting one or more orders associated with the identified one or more futures transactions; determining, …, that the transmitted one or more orders have created the futures position; and as a result of determining that the transmitted one or more orders have created the futures position, transmitting, …, data to … authorizing completion of the pending spot market transaction.” These recited limitations, as drafted, under its broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas as they cover performance of the limitations in fundamental economic practices and/or commercial interactions (including financial transactions, trading strategies, sales activities, etc.), namely distributing operations for a plurality of instruments using data threading for authorizing completion of various market transactions. Accordingly, the claim recites an abstract idea. 
Step 2A - Prong 2: Integrated into a Practical Application?: (is the claim(s) recited additional elements that integrate the exception into a practical application of the exception) - NO: This judicial exception is not integrated into a practical application. In particular, independent claim 15 further to the abstract idea includes additional elements of “an exchange computer system”, “at least one processor”, “at least one non-transitory memory”, and “a spot trading computer system”. However, the additional elements recite generic computer components such as a computer, computing devices, a server, and/or software programing that are recited a high-level of generality that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself. Accordingly, the additional elements evaluated individually and in combination do not integrate the abstract idea into a practical application because they comprise or include limitations that are not indicative of integration into a practical application such as adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- See MPEP 2106.05(f). 
Furthermore, the additional claim limitations of “receiving data … generating and transmitting one or more orders … transmitting data …” merely recite additional steps that amount to no more than mere data gathering that the courts have found to be insignificant extra-solution activity. See, e.g., MPEP 2106.05(g) (citing obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc., 654 F. 3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed.Cir. 2011); Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price, OIP Technologies, 788 F.3d at 1363, 115 USPQ2d at 1092-9 ). The claim is directed to an abstract idea.
Step 2B: Claim provides an Inventive Concept?: (is the claim(s) recited additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception) - NO: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “an exchange computer system” and “a spot trading computer system” evaluated individually and in combination do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, or are not more than merely using a computer as a tool to perform an abstract idea. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general-purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more - See MPEP 2106.05(f)(2).
Also, the additional claim limitations of ““receiving data … generating and transmitting one or more orders … transmitting data …” fail to amount to significantly more than the judicial exception because the courts have found mere data gathering to be well-understood, routine, and conventional activity. See, e.g., MPEP 2106.05(d) (citing Receiving or transmitting data over a network (Symantec, TLI Communications, OIP Techs, buySafe), Storing and retrieving information in memory (Versata Dev. Group, Inc., OIP), Presenting offers and gathering statistics (OIP Techs)). None of the additional elements taken individually or when taken as an ordered combination amount to significantly more than the abstract idea. Accordingly, the claim is patent-ineligible. 
Dependent claims 2-7, 9-14, and 16-20 have been given the full two-part analysis, analyzing the additional limitations both individually and in combination. The dependent claims, when analyzed individually and in combination, are also held to be patent-ineligible under 35 U.S.C. 101.
Regarding dependent claims 2, 9, and 16: the additional recited limitations of these claims merely further narrow the abstract idea discussed above. These dependent claims only narrow the exchange computer recited in independent claims 1, 8, and 15 by further specifying wherein the exchange computer system is configured to perform operations of an exchange for trading in the plurality of instruments, the plurality of instruments comprising futures contracts, options in the futures contracts, or both the futures contracts and the options in the futures contracts. The limitations of these claims fail to integrate the abstract idea into a practical application because the dependent claims also amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of these dependent claims fail to establish that the claim provides an inventive concept because claim that merely uses a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. Accordingly, these dependent claims are patent-ineligible.  
Regarding dependent claims 3, 10, and 17: the additional recited limitations of these claims merely further narrow the abstract idea discussed above. These dependent claims only narrow the limit recited in independent claims 1, 8, and 15 by further specifying wherein the limit comprises: a first size limit for individual transactions; and a second size limit associated with at least one of a net long or net short position in the spot market for the respective instrument. The limitations of these claims fail to integrate the abstract idea into a practical application because the dependent claims also amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of these dependent claims fail to establish that the claim provides an inventive concept because claim that merely uses a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. Accordingly, these dependent claims are patent-ineligible.  
Regarding dependent claims 4, 11, and 18: the additional recited limitations of these claims merely further narrow the abstract idea discussed above. These dependent claims only narrow the data recited in independent claims 1, 8, and 15 by further specifying wherein the data indicating the pending spot market transaction is received from a spot trading computer system external to the exchange computer system. The limitations of these claims fail to integrate the abstract idea into a practical application because the dependent claims also amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of these dependent claims fail to establish that the claim provides an inventive concept because claim that merely uses a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. Accordingly, these dependent claims are patent-ineligible.  
Regarding dependent claims 5, 12, and 19: the additional recited limitations of these claims merely further narrow the abstract idea discussed above. These dependent claims only narrow the method, the one or more non-transitory computer-readable media, the exchange computer system recited in independent claims 1, 8, and 15 by further specifying transmitting, by the exchange computer system to the spot trading computer system, and at repeated intervals, pricing data for the plurality of instruments. The limitations of these claims fail to integrate the abstract idea into a practical application because the dependent claims also amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of these dependent claims fail to establish that the claim provides an inventive concept because claim that merely uses a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. Accordingly, these dependent claims are patent-ineligible.  
Regarding dependent claims 6, 13, and 20: the additional recited limitations of these claims merely further narrow the abstract idea discussed above. These dependent claims only narrow the method, the one or more non-transitory computer-readable media, the exchange computer system recited in independent claims 1, 8, and 15 by further specifying receiving, at the exchange computer system, data indicating a second pending spot market transaction for the respective instrument of the plurality of instruments; determining, by the exchange computer system that the limit for the respective instrument would not be exceeded by completion of the second pending spot market transaction; and as a result of determining that the limit would not be exceeded, transmitting, by the exchange computer system, data authorizing completion of the second pending spot market transaction. The limitations of these claims fail to integrate the abstract idea into a practical application because the dependent claims also amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of these dependent claims fail to establish that the claim provides an inventive concept because claim that merely uses a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. Accordingly, these dependent claims are patent-ineligible.  
Regarding dependent claims 7 and 14: the additional recited limitations of these claims merely further narrow the abstract idea discussed above. These dependent claims only narrow the generating and transmitting recited in independent claims 1, 8, and 15 by further specifying wherein generating and transmitting the one or more orders is implemented using the respective thread of the plurality of threads. The limitations of these claims fail to integrate the abstract idea into a practical application because the dependent claims also amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of these dependent claims fail to establish that the claim provides an inventive concept because claim that merely uses a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. Accordingly, these dependent claims are patent-ineligible.  

Double Patenting
8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

9. 	Claims 1-20 of the instant application are rejected on the ground of nonstatutory anticipated-type double patenting as being unpatentable over claims 1-18 of Patent No. 11,164,252. 
Although claims 1-20 of the instant application and claims 1-18 of Patent No. 11,164,252 are not identical, they are not patentably distinct from each other because claims 1-20 of instant application are anticipated by claims 1-18 of Patent No. 11,164,252.
	Claims 1-20 of the instant application and 1-18 of Patent No. 11,164,252 recite a method, one or more non-transitory computer-readable media and an exchange computer system for a plurality of instrument using threading. 
For instance, independent claims 1, 7, and 13 of Patent No. 11,164,252 are a narrower version of independent claims 1, 8, and 15 of the instant application with additional claim limitations of “accessing, by the exchange computer system, data identifying a futures position corresponding to the limit.” Therefore, independent claims 1, 7, and 13 of Patent No. 11,164,252 are in essence a “species” of the generic invention of the instant application independent claims 1, 8, and 15. It has been held that a generic invention is “anticipated” by a “species” within the scope of the generic invention. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).

Relevant Prior Art
10. 	The prior art made of record and not relied upon are considered pertinent to Applicant’s disclosure. The following references are pertinent for disclosing various features relevant to the claimed invention, but they do not disclose all the claimed features, as explained below.
11.	The best prior arts of record, McConnel (U.S. Pub. No. 2012/0143738), hereinafter “McConnel”, Glodjo et al. (U.S. Pub. No. 2006/0195386), hereinafter “Glodjo”, and Dale (U.S. Patent No. 8,429,057), hereinafter “Dale”, alone or in combination, neither discloses nor fairly suggests the instant application claim limitations of "accessing, by the exchange computer system, for each instrument of the plurality of instruments, using a respective thread of a plurality of threads, data identifying a limit associated with spot trading in each instrument; determining, by the exchange computer system using the respective thread for the respective instrument, whether completion of the pending spot market transaction would exceed the limit for the respective instrument; as a result of determining that the limit would be exceeded, identifying one or more futures transactions that will create a futures position corresponding to the limit; as a result of determining that the limit would be exceeded, generating and transmitting one or more orders associated with the identified one or more futures transactions; determining, by the exchange computer system, that the transmitted one or more orders have created the futures position; and as a result of determining that the transmitted one or more orders have created the futures position, transmitting, by the exchange computer system, data to a spot trading computer system authorizing completion of the pending spot market transaction." 

Conclusion
12.      	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Liz Nguyen whose telephone number is (571) 272-5414. The examiner can normally be reached on Monday to Friday 8:00 A.M to 5:00 P.M.
13.      	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata (Pinky) Boveja, can be reached on (571) 272-8105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
14.      	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LIZ P NGUYEN/
Examiner, Art Unit 3696


/JOSEPH W. KING/Primary Examiner, Art Unit 3696